United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 11-3755
                          ___________________________

                               Deborah Ann Campbell

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

 State of Iowa, Third Judicial District Department of Correctional Services; Linn
                    Hall; Steve Scholl, in his official capacity

                       lllllllllllllllllllll Defendants - Appellants
                                        ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: October 17, 2012
                               Filed: January 11, 2013
                                   ____________

Before LOKEN, SMITH, and BENTON, Circuit Judges.
                           ____________

BENTON, Circuit Judge.

      Deborah Ann Campbell sued her former employer, the Third Judicial District
Department of Correctional Services, and its current and former directors under 42
U.S.C. § 1983. She claims that the Judicial District fired her in violation of the First
Amendment. The defendants moved for summary judgment based on qualified
immunity, which the district court1 denied. The defendants appeal. Having no
jurisdiction under 28 U.S.C. § 1291, this court remands.

       Campbell began working in 1994 as a grant coordinator for the Batterers’
Education Program (BEP). The Judicial District became her employer in 1998. On
September 8, 2006, Karen K. Borg became Campbell’s supervisor. Borg instructed
Campbell to change the BEP. Campbell responded that the changes would have a
negative impact on victim safety, jeopardize the BEP’s accreditation, and violate
Iowa law. Campbell raised her concerns to Judicial District director Linn Hall, the
Judicial District’s personnel committee, and the Community Coalition Against
Domestic Violence (a group of government agencies and community organizations,
including judges, prosecutors, police, and charities). Campbell’s relationship with
the defendants deteriorated over the following year and a half. She believes that the
defendants never addressed her concerns and retaliated against her. The Judicial
District terminated Campbell’s employment on February 28, 2008, although she was
later permitted to resign.

       “This court must independently ascertain its own jurisdiction, even on its own
motion.” Outdoor Cent., Inc. v. GreatLodge.com, Inc., 643 F.3d 1115, 1118 (8th
Cir. 2011). Because a denial of summary judgment is not a final decision, this court
ordinarily lacks jurisdiction to immediately review it. McCaster v. Clausen, 684 F.3d
740, 745 (8th Cir. 2012). This court may immediately review a denial of qualified
immunity under the collateral order doctrine, id., citing Johnson v. Jones, 515 U.S.
304, 311-12 (1995), if raised by a proper party.

      Campbell sued the Judicial District, and Scholl in his official capacity as its
current director. The Judicial District is a government entity. “A suit against a public


      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                          -2-
employee in his or her official capacity is merely a suit against the public employer.
Qualified immunity is not a defense available to governmental entities, but only to
government employees sued in their individual capacity.” Johnson v. Outboard
Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999) (internal citation omitted);
VanHorn v. Oelschlager, 502 F.3d 775, 778-79 (8th Cir. 2007); see Kentucky v.
Graham, 473 U.S. 159, 167 (1985) (“The only immunities that can be claimed in an
official-capacity action are forms of sovereign immunity that the entity, qua entity,
may possess, such as the Eleventh Amendment.”). If the Judicial District and Scholl
asserted qualified immunity, it would not be available.

       Campbell sued Hall in his individual capacity. Hall died after the filing of the
original complaint. No party formally moved to suggest his death or to substitute a
proper party in the district court under Fed. R. Civ. P. 25(a)(1), or in this court under
Fed. R. App. P. 43(a). The deceased Hall is not a proper party on appeal. Younts v.
Fremont Cnty., Iowa, 370 F.3d 748, 752 (8th Cir. 2004). This court has no authority
to substitute a proper party for Hall. Id. (“Regardless of the proceedings below, our
court has not received a formal suggestion of death or a motion for substitution; thus,
we have no authority to substitute a proper party for Younts.”); see Kuelbs v. Hill,
615 F.3d 1037, 1042 (8th Cir. 2010) (“When a party dies, a motion for substitution
must be brought before the court may order substitution [under Rule 25(a)(1)] . . . .”).
As no other defendant has a similar claim to qualified immunity, it is not appropriate
to proceed without substitution. See Hardie v. Cotter & Co., 849 F.2d 1097, 1098
n.2 (8th Cir. 1988) (finding it appropriate under Rule 43(a) to address the appellants’
similar claims even though one of them died and no substitution was made).

      The appeal is dismissed for lack of jurisdiction.
                      ______________________________




                                          -3-